Citation Nr: 1505724	
Decision Date: 02/06/15    Archive Date: 02/18/15

DOCKET NO.  11-03 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD) as secondary to service-connected residuals of pulmonary tuberculosis (PTB).

2.  Entitlement to service connection for hypertension as secondary to service-connected residuals of PTB.

3.  Entitlement to service connection for colon cancer as secondary to service-connected residuals of PTB.

4.  Entitlement to service connection for a prostate disability, to include benign prostatic hypertrophy (BPH), as secondary to service-connected residuals of PTB.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from September 1943 to November 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In the January 2011 substantive appeal, the Veteran requested a Board hearing at the local VA office (Travel Board hearing).  In a March 2011 correspondence, the Veteran withdrew the request for a Board hearing; therefore, the appeal will proceed as the hearing request is considered to have been withdrawn.  38 C.F.R. § 20.702(d) (2014).

In September 2012 and March 2013, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, DC for further development.  The matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  An additional discussion regarding the RO's compliance with the September 2012 and March 2013 Board Remands is included in the Duties to Notify and Assist section below.


In April 2014, the Board requested an opinion from a Veterans Health Administration (VHA) medical expert in internal medicine with regard to the claim of service connection for COPD, hypertension, colon cancer, and BPH.  In October 2014, the requested VHA opinion was incorporated into the record and in November 2014, the Veteran and his representative were provided with a copy of the VHA opinion.

This appeal was processed using both the Virtual VA System and the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran is service connected for PTB.

2.  The Veteran has current diagnoses of COPD and hypertension.

3.  The COPD and hypertension are aggravated by the service-connected PTB.

4.  The Veteran did not sustain colon or prostate injury or disease during active service.

5.  Symptoms of colon cancer were not chronic in service, were not continuous after service separation, and did not manifest to a compensable degree within one year of separation from service.

6.  The Veteran has currently diagnosed colon cancer and BPH.

7.  The currently diagnosed colon cancer and BPH did not have onset in service and are not related to active service.

8.  Colon cancer and BPH are not caused by, or increased in severity beyond the natural progress of the disease by, any service-connected disability.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for COPD have been met.  38 U.S.C.A. §§ 1101, 1110, 5103(a), 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2014).

2.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for hypertension have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103(a), 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2014).

3.  The criteria for service connection for colon cancer are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2014).

4.  The criteria for service connection for BPH are not met.  38 U.S.C.A. §§ 1101, 1110, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2014).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In a timely letter dated in April 2010, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate claims for service connection for colon cancer and a prostate condition, as well as what information and evidence must be submitted by the Veteran, and what evidence VA would obtain.  The June 2011 letter also included provisions for disability ratings and for the effective date of the claim.  In September 2012, the Veteran was also provided notice regarding what information and evidence is needed to substantiate claims for service connection on a secondary basis (pursuant to the September 2012 Board Remand).  See Stegall, 11 Vet. App. at 268.  The claims were last readjudicated in a January 2013 Supplemental Statement of the Case, thereby curing any notice deficiency.  Mayfield, 444 F.3d at 1333.

With regard to the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA and private treatment records, an October 2012 VA examination with a May 2013 addendum medical opinion, a VHA expert medical opinion, and the Veteran's statements.  

The Veteran was afforded an opportunity for a VA medical examination in connection with the claim for service connection for colon cancer and a prostate disability in October 2012 pursuant to the September 2012 Board Remand.  A VA addendum medical opinion was obtained in May 2013 pursuant to the March 2013 Board Remand.  38 C.F.R. § 3.159(c)(4) (2014); Stegall at 268.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, as discussed in the April 2014 VHA request, the Board found the May 2013 VA examiner's addendum medical opinion to be inadequate insofar as it did not adequately address whether colon cancer and BPH were aggravated by the service-connected PTB.

As such, the Board requested a VHA expert opinion in April 2014, which was provided in October 2014.  The Board finds that the October 2012 VA examination with the May 2013 addendum medical opinion, and the October 2014 VHA opinion, taken together, are adequate with regard to the claims for service connection for colon cancer and BPH.  Here, the fact that one part of a medical opinion may be inadequate (or arguably "insufficient") does not render the entire opinion "void," particularly dealing with complex causation issues, if that part of the medical opinion has actual validity (based on a review of the evidence).  The opinions, as a whole, consider all the pertinent evidence of record, to include the statements of the Veteran, and provided complete rationales for the opinions stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion as to the issues of service connection for colon cancer and BPH, to include on a secondary basis, has been met.  38 C.F.R. § 3.159(c)(4).

As such, the RO has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103a, 5103A, and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran and the representative have not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Mayfield, 444 F. 3d at 1328.  Hence, no further notice or assistance is required to fulfill VA's duty to assist the Veteran in the development of the appeals of service connection for colon cancer and BPH.

The claims of service connection for COPD and hypertension have been considered with respect to VA's duties to notify and assist.  Given the favorable outcomes adjudicated herein, no conceivable prejudice to the Veteran could result from this decision, and further explanation of how VA has fulfilled the duties to notify and assist as to the issues of COPD and hypertension is not necessary.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See 38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In other words, service connection may be granted for a disability found to be proximately due to, or the result of, a service-connected disease or injury.  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

In this case, COPD and benign prostatic hypertrophy are not "chronic diseases" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Hypertension and colon cancer (as a malignant tumor) are "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions under 38 C.F.R. §§ 3.303(b) and 3.309(a) apply.  Id.  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as hypertension and colon cancer, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. a 303.  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  A veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau at 1372).

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the Veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The United States Court of Appeals for Veterans Claims has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

Medical evidence that is speculative, general, or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  A physician's statement framed in terms such as "may" or "could" is not probative.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for COPD and Hypertension

The Veteran contends that COPD and hypertension are secondary to the service-connected PTB.  As the Board is granting service connection based on secondary service connection (adjudicated below), the additional theories of direct service connection and presumptive service connection for a chronic disease (hypertension) are rendered moot because there remain no questions of law or fact as to the fully granted issues; therefore, the direct and presumptive service connection theories will not be further discussed.  See 38 U.S.C.A. § 7104 (West 2002) (stating that the Board decides questions of law or fact).  As stated above, to prevail on the issue of secondary service causation, the record must show competent evidence of (1) a current disability, (2) a service-connected disability, and (3) a connection between the current disability and the service-connected disability.  Wallin, 11 Vet. App. at 512; Reiber, 7 Vet. App. at 16-17.  

After a review of all the evidence, the Board first finds that the evidence shows current disabilities of COPD and hypertension.  Post-service treatment records, including an April 2005 VA treatment record that diagnosed the Veteran with shortness of breath/COPD, a November 2009 chest x-ray that found hyperaeration compatible with COPD, and a December 2011 VA examination report wherein the examiner opined the Veteran may have mild COPD, show that the Veteran suffers from COPD.  Post-service treatment records also show that the Veteran has hypertension and that he currently takes medication for treatment of such disability.  

The Board next finds that the weight of the competent evidence is at least in relative equipoise on the question of whether the Veteran's COPD and hypertension are proximately due to the service-connected PTB.  In this regard, in a January 2012 rating decision, the RO granted service connection for PTB and assigned a 100 percent disability rating, effective November 19, 2007, the date the claim to reopen service connection was received.

Evidence favorable to the claims includes the October 2014 VHA opinion.  In April 2014, the Board requested a VHA medical opinion from a physician with expertise in internal medicine to assist in resolving the issues on appeal.  In October 2014, a VHA physician in internal medicine opined that it is at least as likely as not that COPD and hypertension were aggravated by the service-connected residuals of PTB, including pulmonary fibrosis and hypoxemia.  The VHA physician explained that the potential long term complication of PTB includes pulmonary destruction or fibrosis.  As such, although the Veteran's COPD was diagnosed in 2005, it could still be aggravated by the residuals of PTB.  The VHA physician further explained that chronic hypoxemia is associated with elevated sympathetic activity and hypertension in patients.  The Board finds that the VHA physician's medical opinions regarding the etiology of the Veteran's COPD and hypertension to be probative.  The opinions are competent and probative medical evidence because they are factually accurate, as it appears the VHA physician had knowledge of the relevant evidence in this case, relied on accurate facts, and gave fully articulated opinions with adequate rationales for the conclusions based on medical principles.

The Board acknowledges the October 2012 VA examination (obtained pursuant to the September 2012 Board Remand) and May 2013 VA addendum medical opinion (obtained pursuant to the March 2013 Board Remand).  However, as discussed in the April 2014 VHA request, the VA examiner did not provide an adequate opinion as to whether the service-connected PTB aggravated the claimed conditions.  As such, there is no other competent medical opinion of record against the claims that directly addresses the etiology of the Veteran's COPD and hypertension.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for COPD and hypertension, as secondary to the service-connected PTB, have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Colon Cancer and BPH

The Veteran contends that service connection for colon cancer and BPH is warranted as secondary to the service-connected PTB.  The Veteran does not appear to contend that colon cancer and BPH are directly related to service.  In the most recent brief from the Veteran's representative, dated January 2015, the Veteran's assertion is that secondary service connection is warranted because the colon cancer and BPH are proximately due to, or a result of, the service-connected PTB.

After a review of all the evidence of record, lay and medical, the Board finds that the weight of the evidence demonstrates that the Veteran did not sustain any injury or disease of the colon or prostate in service.  In this case, service treatment records do not reflect diagnoses of colon cancer or BPH, and the Veteran did not experience symptoms consistent with colon cancer or BPH in service.  Further colon cancer symptoms were not chronic in service, colon cancer symptoms have not been continuous since service separation, and colon cancer did not manifest within one year of service separation, including to a compensable degree.  See 38 C.F.R. § 3.309(a) (including colon cancer as a "chronic" disease of a malignant tumor to warrant application of 38 C.F.R. § 3.303(b) presumptions).  

The Board next finds that the weight of the evidence demonstrates that colon cancer and BPH are not related to active service.  In the October 2012 VA examination report, the VA examiner opined that the Veteran's claimed conditions were less likely than not incurred in, or caused by, service.  The VA examiner explained that, after more than six decades after service, it is impossible to blame anything that happened in service for the current medical conditions.  Significantly, at the time of the examination, the Veteran reported to the VA examiner that he did not imply that a relationship between the claimed conditions and service could be possible, and that he did not personally ask for, or authorize, this type of question to be asked.

The Board next finds that the weight of the evidence demonstrates that the Veteran's colon cancer and BPH are not proximately due to, or permanently worsened in severity beyond the natural progression (aggravated) by, the service-connected PTB.  Evidence against the finding that the Veteran's colon cancer and BPH are secondary to the service-connected PTB is included in the October 2014 VHA expert opinion, which was obtained pursuant to the Board's finding that the October 2012 VA examination report with the May 2013 addendum medical opinion was inadequate as to the theory of secondary service connection.  The VHA expert, an internal medicine physician, opined that it is not at least as likely as not that colon cancer and BPH were caused or aggravated by the service-connected residuals of PTB, including pulmonary fibrosis and hypoxemia.  The VHA physician explained that there is no medical literature to support any association with the conditions of colon cancer and prostate conditions to PTB.  The VHA physician had adequate information on which to base the medical opinions and provided adequate rationales for the conclusions that are consistent with the facts in this case and are based on medical principles.  For these reasons, the Board affords the VHA physician's medical opinion great probative weight.

There are no other medical opinions of record that purport to relate the colon cancer and BPH to any service-connected disability.  The VHA physician concluded that the Veteran's service-connected PTB, including the residuals of pulmonary fibrosis and hypoxemia, did not cause or aggravate the colon cancer or prostate disability, diagnosed as BPH.  Thus, based on the most persuasive and probative evidence in this case, the Board finds that colon cancer and BPH are not proximately due to, the result of, or aggravated by, the service-connected PTB.  As such, secondary service connection for colon cancer and BPH, to include on the basis of aggravation, is not warranted.  38 C.F.R. § 3.310;  Allen, supra.

The Veteran has asserted that the service-connected PTB caused or aggravated the colon cancer and BPH.  The Board recognizes that lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).  In this case, the causes of the Veteran's colon cancer and BPH involve complex medical etiological questions because they pertain to the origin and progression of the Veteran's colon and prostate conditions.  The Veteran is competent to relate symptoms of colon cancer and BPH that he experienced at any time, but he is not competent to opine on whether there is a link between the current colon cancer and BPH and the service-connected PTB because such conclusions regarding aggravation require specific, highly specialized, medical knowledge and training regarding the unseen and complex processes of the colon, prostate, and pulmonary system, knowledge of the various risk factors and causes of colon cancer, BPH, and PTB, specific clinical testing for colon cancer, BPH, and PTB, and knowledge of likely date of onset and ranges of progression of colon cancer, BPH, and PTB that the Veteran is not shown to possess.  Such opinion would require not only knowledge of the colon, prostate, and pulmonary system, but also specialized knowledge regarding the interaction of the systems.  See Rucker, 10 Vet. App. at 74 (stating that a lay person is not competent to diagnose or make a competent nexus opinion about a disorder as complex as cancer).

Here, the theory of secondary service connection turns on the question of whether there exists a secondary relationship between the current colon cancer and BPH and the service-connected PTB.  The only probative competent opinion of record that directly addresses the likelihood of a secondary relationship between the colon cancer and BPH and the service-connected PTB, which was provided in the October 2014 VHA expert opinion, demonstrates that there is no secondary relationship between the colon cancer and BPH and the service-connected PTB on either a causation or aggravation basis, and weighs against the claims.

Based on the evidence of record, the weight of the competent and credible evidence demonstrates no relationship (causation or aggravation) between the Veteran's current colon cancer and BPH and the service-connected PTB, or active duty service, including no credible evidence of chronic symptoms of colon cancer service, of colon cancer to a compensable degree within one year of service separation, or continuity of symptomatology of colon cancer since service.  For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for colon cancer and BPH on both a secondary and direct basis, including presumptively as a chronic disease for colon 
cancer, and the claims must be denied.  Because the preponderance of the evidence is against the claims, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.



	(CONTINUED ON NEXT PAGE)





ORDER

Service connection for COPD is granted.

Service connection for hypertension is granted.

Service connection for colon cancer is denied.

Service connection for benign prostatic hypertrophy is denied.



____________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


